Citation Nr: 1032386	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a right and left foot 
disorder.

4.  Entitlement to service connection for a right and left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 18, 1991 to June 1, 1991.  
He also had periods of service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Montgomery, Alabama, which denied the above claims.

This matter was previously before the Board in October 2008, at 
which time it was remanded for additional development.  It is now 
returned to the Board.


FINDINGS OF FACT

1.  A left shoulder disorder is not manifested as a result of the 
Veteran's period of active service, and was not manifested to a 
compensable degree within any applicable presumptive period.

2.  A cervical spine disorder is not manifested as a result of 
the Veteran's period of active service, and was not manifested to 
a compensable degree within any applicable presumptive period.

3.  A right and left foot disorder is not manifested as a result 
of the Veteran's period of active service, and was not manifested 
to a compensable degree within any applicable presumptive period.

4.  A right and left knee disorder is not manifested as a result 
of the Veteran's period of active service, and was not manifested 
to a compensable degree within any applicable presumptive period.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The criteria for entitlement to service connection for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  The criteria for entitlement to service connection for a 
right and left foot disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for entitlement to service connection for a 
right and left knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2006, April 2009, July 2009, August 
2009, and September 2009 the Veteran was notified of the evidence 
not of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The foregoing 
correspondence also provided the Veteran with the requisite 
notice with regard to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Left shoulder disorder

The Veteran asserts that he has a current left shoulder disorder 
that is manifested as a result of an April 1996 injury to his 
left upper extremity which he sustained while repairing a tank 
engine during his period of active service with the Army National 
Guard.  The Veteran's service treatment records from his period 
of service in the National Guard dated in April 1996 show that he 
was treated at the Columbus Air Force Base Hospital for 
contusions to the left shoulder, arm, and hand, when a tank 
engine cover fell on his left upper extremity while he was 
working on the engine.  
A service treatment record dated in November 1996 shows continued 
residuals manifested by the development of left shoulder 
impingement syndrome.

A private medical record from C. G., M.D., dated in November 
1999, contains an assessment of chronic left neck, shoulder, and 
scapular pain with a history of service-connected injury - his 
neurologic examination is notable for hypoactive triceps jerk.  
Dr. G. indicated that it appeared that there were two different 
processes going on, one being primary shoulder pathology and the 
other being possible cervical radiculopathy.  In April 2000, Dr. 
G. described numbness possibly associated with carpal tunnel 
syndrome. 

A VA joints examination report dated in April 2005 shows that the 
Veteran reported continued symptoms associated with a left 
shoulder disorder, however, the diagnosis was left shoulder pain, 
with insufficient evidence to formulate an acute diagnosis.  

A VA examination report dated in November 2009 shows that the 
Veteran reported injuring his left shoulder in 1994 while working 
on a tank, when the lid fell down and pulled on his shoulder.  A 
history of a clavicle repair in 2006 was also indicated.  The 
examiner noted that the Veteran had undergone an open reduction 
left internal fixation of the left clavicle in 2008 due to a 
motorcycle accident in 2007.  The examiner concluded that a 
fracture of the left clavicle was not cause by or a result of the 
Veteran's period of active service.  The examiner reasoned that 
while there was documentation of treatment for a left shoulder 
contusion while on active duty, the most recent magnetic 
resonance imaging (MRI) studies showed a well-healing fracture 
site, and the 2007 motorcycle accident was the most likely cause 
of the fracture as there was no documentation of a fracture prior 
to the accident.

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the evidence is 
against a finding that the Veteran has a current left shoulder 
disorder that is manifested as a result of his period of active 
service.  While there is evidence that the Veteran sustained 
contusions to the left shoulder during service, there is no 
competent medical evidence of record that the Veteran has a 
current disability that is related to that incident.  There is 
also no evidence of the manifestation of arthritis within one 
year following separation from service.

The Board finds probative the April 2005 opinion of the VA 
examiner that stated that while the Veteran exhibited left 
shoulder pain, there was insufficient evidence to formulate an 
acute diagnosis.  In this regard, the Board notes that pain 
alone, without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Board also finds probative the November 2009 VA examination 
report which concluded that the Veteran's symptoms were primarily 
associated with a left clavicle disorder, caused by a 2007 
motorcycle accident and not likely related to the Veteran's 
period of active service.  These opinions are considered 
probative as they were definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The Veteran has not provided any competent medical evidence to 
rebut the opinions against the claim or otherwise diminish their 
probative weight.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has a left 
shoulder disorder that is manifested as a result of his periods 
of active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and then to make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence has been found to be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of a 
left shoulder disorder, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence of a 
chronic left shoulder disorder), a subsequent post-service 
accident that is another potential source of left shoulder 
complaints, and post-service treatment records (showing no 
competent medical evidence of a current left disability related 
to service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has a current left shoulder 
disorder that is related to active military service are not 
competent.  There is also no indication that he possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In light of the absence of any competent medical evidence of 
record to suggest that the Veteran has a left shoulder disorder, 
for the Board to conclude that the Veteran has such a disability 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Accordingly, the Veteran's claim of entitlement to service 
connection for a left shoulder disorder is denied.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left shoulder disorder.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49. 

Cervical spine disorder

The Veteran asserts that he has a cervical spine disorder that is 
manifested as a result of the April 1996 injury to his left upper 
extremity which he sustained while repairing a tank engine, and 
injury resulting from multiple parachute jumps during his period 
of active service.  The November 1999 medical record from Dr. G. 
shows that the Veteran was said to have chronic left neck pain 
with a history of service-connected injury with possible cervical 
spine radiculopathy.

VA outpatient treatment records dated from September 2000 to 
March 2001 show that the Veteran described multiple cervical disc 
problems related to parachute jumps in service.  

A VA examination report dated in September 2001 shows that the 
Veteran was said to have injured the upper part of his back and 
the left side of the neck in the April 1996 tank injury.

A private medical record from Dr. G. dated in February 2002 shows 
that the Veteran was assessed to have cervicalgia.

The April 2005 VA examination report shows a diagnosis of neck 
pain radiating to the upper back, with insufficient evidence to 
formulate an acute diagnosis.  

The November 2009 VA examination report shows that diagnostic 
studies revealed slight uncovertebral hypertrophy at C3-C4, 
otherwise a negative cervical spine.  The examiner concluded that 
the Veteran's cervical spine degenerative joint disease was not 
caused by or a result of his period of active service.  The 
examiner explained that while there was a line of duty report in 
service, there was a return to duty with no documented further 
treatment or complaint of a neck condition while in service.  The 
examiner explained that based on the diagnosis of mild 
degenerative joint disease of the cervical spine, this condition 
was most likely related to the aging process rather than the 
Veteran's injury which he stated occurred some 17 years earlier 
or "jump" training 24 years earlier.

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the evidence 
has failed to demonstrate that the Veteran has a current cervical 
spine disorder that is manifested as a result of his period of 
active service.  While there is a line of duty report confirming 
the incident in service wherein the Veteran had sustained 
contusions to the left shoulder, there is no competent medical 
evidence of record that the Veteran has a current cervical spine 
disability that is related to that incident.  There is also no 
evidence of the manifestation of arthritis within one year 
following separation from service.

The Board finds probative the April 2005 opinion of the VA 
examiner that stated that the Veteran had neck pain radiating to 
the upper back, with insufficient evidence to formulate an acute 
diagnosis.  As noted above, pain alone, without a diagnosed 
related medical condition, does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez, 13 
Vet. App. at 282.  The Board also finds probative the November 
2009 VA examination report which concluded that the Veteran's 
cervical spine degenerative joint disease was not caused by or a 
result of his period of active service, but was most likely 
related to the aging process rather than the Veteran's injury 
which he stated occurred some 17 years earlier or "jump" 
training 24 years earlier.  In this regard, evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The foregoing opinions are considered probative as they were 
definitive, based upon a complete review of the Veteran's entire 
claims file, and supported by detailed rationale.  Accordingly, 
they are found to carry significant weight.  See Prejean, 13 Vet. 
App. at 448-9.  The Veteran has not provided any competent 
medical evidence to rebut the opinions against the claim or 
otherwise diminish their probative weight.  Wray, 7 Vet. App. at 
492-93.

The Board has considered the assertions and arguments of the 
Veteran in support of his claim that he has a cervical spine 
disorder that is manifested as a result of his period of active 
service.  However, to the extent that the Veteran is able to 
observe continuity of a cervical spine disorder since service, 
his opinion is outweighed by the competent medical evidence.  His 
service treatment records (containing no competent medical 
evidence of a chronic cervical spine disorder), the lack of 
reported complaints of neck pain at the time of the left shoulder 
injury, and post-service treatment records (showing a negative 
nexus between the current degenerative joint disease of the 
cervical spine and service) outweigh the Veteran's contentions.  
See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.

While the Board is sympathetic to the Veteran's claim, any 
contentions that he has a cervical spine disorder that is related 
to active service are not competent.  There is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
cervical spine disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.


Right and left foot and knee disorders

The Veteran asserts that he has right and left foot and knee 
disorders that are the result of multiple parachute jumps during 
his period of active service.  The Veteran's DD Form 214 shows 
that the Veteran's military occupational specialty was as a 
tactical transport helicopter repairer and that he had qualified 
for a parachutist badge.

A VA spine examination report dated in February 1996 shows that 
the Veteran described having over 200 jumps as a paratrooper in 
the National Guard, and noted trouble with his left knee.

VA outpatient treatment records dated from August 2003 to April 
2004 show that the Veteran reported intermittent bilateral knee 
and ankle pain.  

The November 1999 medical record from Dr. G. shows an assessment 
of bilateral knee and foot pain, likely due to parachuting.

A VA orthopedic clinic note dated in November 2000 shows a right 
knee strain and plantar fasciitis.  
The November 2009 VA examination report shows that the Veteran 
reported having "knots" in both feet since 1992.  He also 
described injuring his knees in 1989 while in jump school, and 
that training to jump from plane to plane was traumatic to both 
knees.  The diagnosis, in pertinent part, was small bilateral 
calcaneal spur; pes cavus; and mild degenerative joint disease of 
the knees, bilaterally.  The examiner concluded that the 
Veteran's bilateral knee degenerative joint disease, bilateral 
pes planus, and calcaneal spur were less likely as not caused by 
or a result of the Veteran's period of active service.  The 
examiner explained that high arch feet (pes cavus) may be an 
idiopathic or normal variant, hereditary in some cases there may 
be underlying neurological problems, but no literature supported 
pes cavus or calcaneal spurs being caused by excessive use or 
injury.  The examiner also indicated that X-rays of the knees in 
2000 had been within normal limits, and that due to the mild 
progression of the disease, the bilateral degenerative joint 
disease of the knees was most likely related to the aging 
process.

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the evidence 
has failed to demonstrate that the Veteran has current right and 
left foot and knee disorders that are manifested as a result of 
his period of active service.  While the service personnel 
records confirm that the Veteran was engaged in parachute jumping 
during his period of active service, there is no competent 
medical evidence of record that the Veteran has current right and 
left foot and knee disorders that are related such duties.  There 
is also no evidence of the manifestation of arthritis of the feet 
and knees within one year following separation from service.

The Board recognizes that Dr. G. in November 1999 provided an 
assessment bilateral knee and foot pain, likely due to 
parachuting.  However, Dr. G. did not provide a rationale for his 
opinion.  In this regard, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, and the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds probative the November 2009 VA examination report 
which concluded that the Veteran's bilateral knee degenerative 
joint disease, bilateral pes planus, and calcaneal spur were less 
likely as not caused by or a result of the Veteran's period of 
active service.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's entire 
claims file, and supported by detailed rationale.  Accordingly, 
it is found to carry significant weight.  See Prejean, 13 Vet. 
App. at 448-9.

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The Board has the authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
"[I]t is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reason or bases.  It is the 
responsibility of the BVA, . . . to assess the credibility and 
weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board has considered the assertions and arguments of the 
Veteran in support of his claim that he has right and left foot 
and knee disorders that are manifested as a result of his period 
of active service.  However, to the extent that the Veteran is 
able to observe continuity of such disorders since service, his 
opinion is outweighed by the competent medical evidence.  His 
service treatment records (containing no competent medical 
evidence or complaints of chronic right and left foot and knee 
disorders) and post-service treatment records (showing a negative 
nexus between the current right and left foot and knee disorders 
and service) outweigh the Veteran's contentions.  See Barr, 21 
Vet. App. at 303; Jandreau, 492 F.3d at 1372.

While the Board is sympathetic to the Veteran's claim, any 
contentions that he has a cervical spine disorder that is related 
to active service are not competent.  There is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for right 
and left foot and knee disorders.   Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claims.  See Gilbert, 1 Vet. App. at 53.


ORDER


Service connection for a left shoulder disorder is denied.

Service connection for a cervical spine shoulder is denied.

Service connection for a right and left foot disorder is denied.

Service connection for a right and left knee disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


